DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-49, 51-53, 55, 57-58, 64-65 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 12 and 15-16 of U.S. Patent No. 11,272,094. 

The claim 48 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 48 is generic to all that is recited in claims 1, 3-4 of the patent No. 11,272,094. That is, claim 48 is anticipated by claims 1, 3-4 of the patent.  

The claim 64 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 64 is generic to all that is recited in claims 1, 3-4 of the patent No. 11,272,094. That is, claim 64 is anticipated by claims 1, 3-4 of the patent.  

Instant Application 17/578,564
U.S. Patent No. 11,272,094
48. A computer-implemented method for object-oriented zoom, the method comprising: 

capturing a first video stream; 
identifying at least one selected object in the first video stream; 








dividing the first video stream into at least a second video stream including the at least one selected object and a third video stream not including the at least one selected object; 
communicatively coupling at least one of the second or third video streams to a remote device via at least two different network types; 



























adapting, within at least one of the network types, a quality of at least one of the second or third video stream to a communication parameter of the at least one network type; and 
communicating the at least one of the second or third video stream with the adapted quality to the remote device.
1. A computer-implemented method for object-oriented-zoom, the method comprising: 
receiving, from a transmitter, a captured video stream and an identification of at least one region-of-interest in said captured video stream; 
marking said at least one region-of-interest on a display of said captured video stream; receiving, from a user, a selection of said marked at least one region-of-interest, wherein said selection forms a selected object; communicating said selection to said transmitter; 
receiving, from said transmitter, a divided version of said captured video stream, said divided version of said captured video stream including a first part comprising a first video stream and said selected object, and a second part comprising a second video stream and at least a part of said captured video stream but not including said first part, wherein: the first part and second part are synchronized at least temporally or spatially; and the divided version of said captured video stream is received as an interleaved multimedia stream comprising the first video stream comprising a plurality of first communication elements, and the second video stream comprising a plurality of second communication elements; and displaying at least a portion of said first part and at least a portion of said second part simultaneously, wherein the at least the portion of said first part is displayed within the at least the portion of said second part, wherein at least one of the following applies: said interleaved multimedia stream comprises an interleaved sequence of said first and second communication elements; at least one first communication element is associated with at least one second communication element, at least one of temporally or spatially; or said interleaved multimedia stream additionally comprises at least one communication element providing an association between said at least one first communication element and said at least one second communication element.
4. The method according to claim 3, additionally comprising at least one of: adapting said relatively high-quality video and relatively low-quality video based on at least one of: bandwidth allocated to said first part; bandwidth allocated to said second part;
3. …a communication parameter of a network communicatively coupling said transmitter and a communication device comprising said display screen.
49. The computer-implemented method of claim 48, wherein: a computing device is provided between the two different network types; and the computing device comprises at least one of a display capability or a storage capability.
8. The transmitter according to claim 7, additionally comprising software program instructions to perform operations comprising at least one of: adapting said relatively high-quality video and relatively low-quality video based on at least one of: bandwidth allocated to said first part; bandwidth allocated to said second part.

12. … and enabling display of at least a portion of said first part and at least a portion of said second part simultaneously, wherein the at least the portion of said first part is configured to display within the at least the portion of said second part …
51. The computer-implemented method of claim 48, further comprising the adapting comprising cropping the second video stream or the third video stream to fit a display screen.
3. The method according to claim 1, additionally comprising at least one of: performing at least one of: cropping said first part to fit a display screen …
52. The computer-implemented method of claim 48, further comprising displaying, on the remote device, the at least one selected object within content of the third video stream.
1. … displaying at least a portion of said first part and at least a portion of said second part simultaneously, wherein the at least the portion of said first part is displayed within the at least the portion of said second part …
53. The computer-implemented method of claim 48, further comprising displaying, on the remote device, the selected object while preserving: a selected size of the at least one selected object.
2. The method according to claim 1, additionally comprising at least one of: performing: receiving a size selection of said selected object …
55. The computer-implemented method of claim 48, further comprising at least one of: temporally synchronizing the second video stream and the third video stream; or spatially synchronizing the second video stream and the third video stream.
1. …the first part and second part are synchronized at least temporally or spatially …
57. The computer-implemented method of claim 48, wherein communicatively coupling at least one of the second or third video streams to the remote device comprises interleaving portions of the second video stream with portions of the third video stream.
1. A computer-implemented method for object-oriented-zoom, the method comprising: receiving, from a transmitter, a captured video stream and an identification of at least one region-of-interest in said captured video stream … and the divided version of said captured video stream is received as an interleaved multimedia stream comprising the first video stream comprising a plurality of first communication elements, and the second video stream comprising a plurality of second communication elements …
58. The computer-implemented method of claim 57, wherein the portions of the second video stream and the portions of the third video stream are interleaved within a fourth video stream or a multimedia file.
1. …the divided version of said captured video stream is received as an interleaved multimedia stream comprising the first video stream comprising a plurality of first communication elements, and the second video stream comprising a plurality of second communication elements …
64. A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for object-oriented zoom, the operations comprising: 

capturing a first video stream; identifying at least one selected object in the first video stream; 
dividing the first video stream into at least a second video stream including the at least one selected object and a third video stream not including the at least one selected object; 
communicatively coupling at least one of the second or third video streams to a remote device via at least two different network types; 





























adapting, within at least one of the network types, a quality of at least one of the second or third video stream to a communication parameter of the at least one network type; and 
communicating the at least one of the second or third video stream with the adapted quality to the remote device.
12. A computer program product embodied on a non-transitory computer readable medium comprising computer code for: identifying, by a transmitter, at least one region-of-interest in a captured video stream; communicating to a receiver said captured video stream and an identification of said at least one region-of-interest; 
receiving a selection of said at least one region-of-interest, wherein said selection forms a selected object; 
dividing said captured video stream, by said transmitter, into a first part comprising a first video stream and said selected object, and a second part comprising a second video stream and at least a part of said captured video stream but not including said first part, wherein: the first part and second part are synchronized at least temporally or spatially; the divided captured video stream is received as an interleaved multimedia stream comprising the first video stream comprising a plurality of first communication elements, and the second video stream comprising a plurality of second communication elements; and communicating said first part and said second part to said receiver; and enabling display of at least a portion of said first part and at least a portion of said second part simultaneously, wherein the at least the portion of said first part is configured to display within the at least the portion of said second part, wherein at least one of the following applies: said interleaved multimedia stream comprises an interleaved sequence of said first and second communication elements; at least one first communication element is associated with at least one second communication element, at least one of temporally or spatially; or said interleaved multimedia stream additionally comprises at least one communication element providing an association between said at least one first communication element and said at least one second communication element.
16. The computer program product according to claim 12, additionally comprising at least one of: wherein said relatively high-quality video and relatively low-quality video are based on at least one of: bandwidth allocated to said first part; bandwidth allocated to said second part; compression allocated to said second part; compression allocated to said first part; lossy compression allocated to said second part; loss-less compression allocated to said first part; resolution allocated to said first part; resolution allocated to said second part;
15. … a parameter of a network communicatively coupling said transmitter and a communication device comprising said display screen.
65. The non-transitory computer-readable medium of claim 64, wherein: a computing device is provided between the two different network types; and the computing device comprises at least one of a display capability or a storage capability.
16. The computer program product according to claim 12, additionally comprising at least one of: wherein said relatively high-quality video and relatively low-quality video are based on at least one of: bandwidth allocated to said first part; bandwidth allocated to said second part; compression allocated to said second part;
12. …enabling display of at least a portion of said first part and at least a portion of said second part simultaneously, wherein the at least the portion of said first part is configured to display within the at least the portion of said second part …
67. The non-transitory computer-readable medium of claim 64, further comprising: the adapting comprising: cropping the second video stream or the third video stream to fit a display screen.
15. The computer program product according to claim 12, additionally comprising at least one of: computer code for: cropping said first part to fit a display screen …


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 48-52, 55-56, 62, and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Marman et al. (“Marman”, US 2012/0062732) in view of Wang et al. (US 2013/0089153).

Regarding claim 48, Marman discloses a computer-implemented method for object-oriented zoom, the method comprising: 
capturing a first video stream (Marman: see figs. 1, 6 and pars. [0020]-[0021], wherein camera 110 including an imager 115 captures video frames as a first set of image data); 
identifying at least one selected object in the first video stream (Marman: see fig. 6 and par. [0058], in which a video analytics 120 and a management module 340 identify object of interest in the first set of image data); 
dividing the first video stream into at least a second video stream including the at least one selected object and a third video stream (Marman: see fig. 6 and par. [0058], note that the display management module divides the first set of image data into the second set of image data 420 including cropped close up image and the first set of image data 400);
communicatively coupling at least one of the second or third video streams to a remote device via at least two different network types (Marman: see fig. 6 and pars. [0049], [0058], [0060], wherein the display management module 340 communicates the second set of image data 420 or the first set of image data 400 to a user station 265 via two different network types); 
adapting, within at least one of the network types, a quality of at least one of the second or third video stream to a communication parameter of the at least one network type (Marman: see fig. 6 and par. [0060], note that the second set of image data uses a bandwidth associating with higher frame rate, higher resolution); and
communicating the at least one of the second or third video stream with the adapted quality to the remote device (Marman: see fig. 6 and pars. [0049], [0060], in which the display management module 340 communicates the second set of image data to the user station 265 with the bandwidth with higher frame rate and higher resolution).
Marman does not explicitly disclose that a third video stream not including the at least one selected object.
However, Wang teaches that a third video stream not including the at least one selected object (Wang: see fig. 1 and pars. [0014], [0027], note that each frame of video file divide into 2 parts, one of two parts includes uninterested portion).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of primary reference to include a third video stream not including the at least one selected object.
One would have been motivated to transfer image data faster without selected object by appropriate bandwidth. 

Regarding claim 49, Marman in the combination with Wang discloses the computer-implemented method of claim 48, wherein: 
a computing device is provided between the two different network types (Marman: see fig. 6 and pars. [0049], [0058], [0060], note that the display management module 340 of the system transfers the first/second set of image data by two different network types with different bandwidth); and 
the computing device comprises at least one of a display capability or a storage capability (Marman: see par. [0035], the system comprises display 280 or a storage device 395).

Regarding claim 50, Marman in the combination with Wang discloses the computer-implemented method of claim 49, further comprising displaying, on the computing device, the at least one selected object within a scenery retrieved from the storage capability, the scenery provided as the third video stream (Marman: see fig. 6 and pars. [0049], [0056], wherein the user station 265 displays the first set of image as zoomed out image of scene including interest object retrieved from the storage device 395, the scenery provided as the third video stream).

Regarding claim 51, Marman in the combination with Wang discloses the computer-implemented method of claim 48, further comprising the adapting comprising cropping the second video stream to fit a display screen (Marman: see fig. 3 and par. [0045], wherein a zoomed-in tracking window 355 fits a display screen).

Regarding claim 52, Marman in the combination with Wang discloses the computer-implemented method of claim 48, further comprising displaying, on the remote device, third video stream (Marman: see fig. 6 and pars. [0058], [0060], wherein the first set of image data as the third video stream displays on the user station 265).
Wang further teaches that at least one selected object within content of the image frame without selected object (Wang: see fig. 3 and par. [0030], wherein the shrunk portion 36a and the interested portions 32/34 are recomposed to form a recomposition frame). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of primary reference to include one selected object within a third video stream.
One would have been motivated to obtain the whole image data including selected object and background/scene. 

Regarding claim 55, Marman in the combination with Wang discloses the computer-implemented method of claim 48.
Wang further teaches comprising at least one of: temporally synchronizing the second video stream and the third video stream; or spatially synchronizing the second video stream and the third video stream (Wang: see fig. 3 and par. [0030], wherein the shrunk portion 36a and the interested portions 32/34 are recomposed to form a recomposition frame which has the same size at that of the original frame 30. The recomposition is performed for the whole video file including a plurality of frames. The Examiner interprets that when the recomposition takes place, the shrunk portion 36a and the interested portions 32/34 synchronize temporally or spatially).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of primary reference to include temporally synchronizing the second video stream and the third video stream; or spatially synchronizing the second video stream and the third video stream.
One would have been motivated to obtain the whole image data including selected object and background/scene. 

Regarding claim 56, Marman in the combination with Wang discloses the computer-implemented method of claim 48, wherein communicatively coupling at least one of the second or third video streams to the remote device (see the analysis of claim 48 and Marman: see fig. 6, note that the first set of image data as zoomed out image of scene data and the second set of image data as cropped close up image data communicate with the user station 265).
Wang further teaches comprises including a second and third video streams in a single multimedia file (Wang: see fig. 1 and pars. [0037]-[0038], wherein in step 22, the frame data includes shrunk portion,  interested portion and auxiliary information are combined to generate a media data file).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of primary references to include a second and third video streams in a single multimedia file.
One would have been motivated to easily communicate with other device by having a single multimedia file. 

Regarding claim 62, Marman in the combination with Wang discloses the computer-implemented method of claim 48, wherein the network type comprises a wireless network (Marman: cellular wireless networks, see par. [0060]).
Wang further teaches that the network type comprises a wired network (Wang: see par. [0040], in which the media data file generated in Step 22 may be transmitted to a mobile communication device via a wired network).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of primary references to include a wired network for communication. 
One would have been motivated to have alternative way for communication.  

Regarding claims 64-67, claims 64-67 recite the similar subject matter as previously discussed in claims 48-51. In addition, a non-transitory computer-readable medium is found at par. [0022] of Marman. 

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Marman et al. (“Marman”, US 2012/0062732) in view of Wang et al. (US 2013/0089153) and further in view of Wasnik et al. (“Wasnik”, US 2017/0262582).

Regarding claim 61, Marman in the combination with Wang discloses the computer-implemented method of claim 48.
Marman in the combination with Wang does not explicitly disclose comprising temporally synchronizing the second video stream and the third video stream according to a clock associated with a source of the first video stream.
However, Wasnik teaches comprising temporally synchronizing the second video stream and the third video stream according to a clock associated with a source of the first video stream (Wasnik: see fig. 3 and par. [0048], wherein the synchronizer 308 can be software including routines for identifying frames or timestamps in the low-bit rate preview stream and the high-resolution stream that synchronize the two streams to the same relative time. Moreover, the synchronizer 308 identifies frame or timestamp of the stream via the stream component 314 considered as the first video stream).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wasnik with the system/method of primary references to synchronize the second video stream and the third video stream according to a clock associated with a source of the first video stream
One would have been motivated to obtain better final video stream when synchronizing different video stream according to a clock.  

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Marman et al. (“Marman”, US 2012/0062732).

Regarding claim 54, Marman discloses the computer-implemented method of claim 48, further comprising displaying, on a display of the remote device, the selected object (Marman: see fig. 6 and pars. [0037], [0052], in which the cropped close-up image is displayed in the user station 265).
Marman does not explicitly disclose confining at least one dimension of the selected object with respect to at least one associated dimension of the display.
The Examiner teaks Official Notice that “confining at least one dimension of the selected object with respect to at least one associated dimension of the display” is well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate that feature into Marman’s system. The rational/motivation to do so is to optimize the image in which it will be shown in the display. 

Claims 53 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Marman et al. (“Marman”, US 2012/0062732) in view of Wang et al. (US 2013/0089153) and further in view of Ogawa (US 2016/0191809).

Regarding claim 53, Marman in the combination with Wang discloses the computer-implemented method of claim 48, further comprising displaying, on the remote device, the selected object (Marman: see fig. 6 and pars. [0037], [0052], in which the cropped close-up image is displayed in the user station 265).
Marman in the combination with Wang does not explicitly disclose preserving a selected size of the selected object.
On the other hand, Ogawa teaches preserving a selected size of the selected object (Ogawa: see figs. 7A-7B and par. [0072], wherein the face is displayed with zoom-in image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ogawa with the system/method of primary references to include preserving a selected size of the selected object.
One would have been motivated to display the selected object more clearly. 

Regarding claim 63, Marman in the combination with Wang discloses the computer-implemented method of claim 48.
Marman in the combination with Wang does not explicitly disclose comprising: determining a ratio between an area of the at least one selected object and a display area; and adapting the area of the at least one selected object to the determined ratio.
On the other hand, Ogawa teaches comprising: determining a ratio between an area of the at least one selected object and a display area; and adapting the area of the at least one selected object to the determined ratio (Ogawa: see figs. 7A-7B and par. [0072], wherein a ratio of the face of a person is determined and displayed in a screen and adapting the face to the determined ratio as zoom-in the face of the person).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ogawa with the system/method of primary references to include determining a ratio of the selected object and adapting the area of the selected object to the determined ratio. 
One would have been motivated to display the selected object more clearly. 

Allowable Subject Matter
Claims 59-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697       



/LIN YE/Supervisory Patent Examiner, Art Unit 2697